PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of
GAILLARD, ELIZABETH, et al.
Application No.: 16/373,274
Filed:   April 02, 2019
Attorney Docket No.  68800-293625 
:
:
:             DECISSION ON PETITION
:
:




This is a decision on the petition filed July 01, 2021, which is being treated under the unintentional provisional of 37 CFR 1.137(a), to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional1; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The instant petition lacks requirement (3).

Regarding requirement (3), the Office received a Petition for Express Abandonment under 37 CFR l.138, filed on June 01, 2021. The petition for express abandonment under 37 CFR l.138 was recognized and granted in a decision mailed June 04, 2021. Therefore, the application became abandoned on June 04, 2021.





1 Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 C.FR 1.137 was unintentional, the Director may require additional information. See MPEP 711.03(c)(II)(C) and (D).


Petitioner has submitted an unintentionally delayed statement pursuant to 37 CFR 1.137(b). As of December 18 2013, all petitions to revive an unintentionally abandoned application must be under rule 37 CFR 1.137(a). Since the statement on the instant petition cites the old rule, the statement is being construed as the statement required by 37 CFR 1.137(a). Petitioner must notify the Office if this is not a correct interpretation of the statement contained in the instant petition.   

Accordingly, since the $680.00 for the Request for Continued Examination (RCE) fee was submitted with the petition on July 01, 2021, was unnecessary, the petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450. A copy of this decision should accompany petitioner’s request.

Accordingly, the petition cannot be granted at this time and as such, will not be considered on the merits. 

Any questions concerning this matter may be directed to Dale Hall at (571) 272-3586.  



/Dale A. Hall/Paralegal Specialist, OPET